Carpenter, J.
This suit was brought upon a bond executed by defendants, conditioned upon their paying any judgment that might be rendered against the first-named defendant in an attachment suit commenced against him by plaintiff. The cause was tried before the circuit judge without a jury. On the trial plaintiff introduced in evidence a record of a judgment, valid on its face, establishing defendants’ liability. Defendants offered testimony which they claim proved the invalidity of said judgment. The trial court'rendered a judgment in favor of plaintiff. No finding of facts was either made or requested.
Defendants bring the case to this court, and' ask a re*680versal of the judgment against them on this ground, and this ground only, viz., that the judgment which fixed their liability was void. Under the settled practice of this court, we are not at liberty to consider defendants’ contention. If the trial court erred in upholding the judgment (and this we do not decide), that error occurred, not in making a ruling to which defendants excepted (for the ruling admitting the judgment record in evidence was not, as claimed by defendants, erroneous), but in rendering judgment in favor of the plaintiff. Without a finding of facts we cannot determine whether or not the trial court erred in rendering such judgment. See Wertin v. Crocker, 47 Mich. 642; McDonell v. Union Trust Co., 139 Mich. 386, and authorities cited.
Judgment is therefore affirmed.
Moore, C. " J., and Grant, Montgomery, and Hooker, JJ., concurred.